In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2493
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

FOREST E. NORVILLE,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
          No. 19-cr-40038-001 — Sara Darrow, Chief Judge.
                     ____________________

      ARGUED JUNE 2, 2022 — DECIDED AUGUST 4, 2022
                ____________________

   Before EASTERBROOK, ST. EVE, and JACKSON-AKIWUMI,
Circuit Judges.
   JACKSON-AKIWUMI, Circuit Judge. The sole issue in this ap-
peal is whether the district court erred by failing to hold an
evidentiary hearing before denying Forest Norville’s motion
to suppress. Police arrested Norville for a traffic violation.
During a search incident to the arrest, they discovered meth-
amphetamine and other drugs. Norville sought to suppress
the drugs because he believed that police lacked probable
2                                                   No. 21-2493

cause for the arrest, and he requested an evidentiary hearing
to present evidence regarding his purported compliance with
traffic regulations. But an officer’s dashboard camera rec-
orded Norville failing to stop for a stop sign, an act that Nor-
ville concedes would create probable cause for his arrest. Be-
cause the district court reasonably concluded that the video
rendered an evidentiary hearing unnecessary, we affirm.
    Norville was riding a motorized bicycle around 1:00 a.m.
in Galesburg, a college town in rural Illinois. A police officer
recognized him from previous interactions. Knowing that
Norville’s driving license had been revoked, the officer
stopped Norville and arrested him under the theory that Nor-
ville’s bicycle was a motor vehicle that required a license.
See 625 ILCS 5/6-303(a). During the arrest, police searched
Norville and found various prescription pills, a digital scale,
and about 120 grams of methamphetamine.
    Norville was charged in federal court with possession
with intent to distribute at least 50 grams of methampheta-
mine, in violation of 18 U.S.C. § 841(a)(1) and (b)(1)(A). Nor-
ville moved to suppress the drugs, arguing that police had
lacked probable cause to arrest him. His motion focused on
whether his bicycle met Illinois’s definition for “motor vehi-
cle,” an issue he argued required an evidentiary hearing. The
government responded that regardless of whether the bicycle
was a motor vehicle under Illinois law, Norville committed
other traffic violations that justified the arrest. One violation
was captured on video: Norville ran a stop sign shortly before
police pulled him over.
   The parties stipulated to the video’s admissibility, and
Norville initially conceded that the video showed him rolling
past the stop sign. But he later walked back this concession,
No. 21-2493                                                     3

arguing that the video showed him stop briefly. He also ar-
gued that because the intersection did not have “stop lines”
painted on the road, an evidentiary hearing was necessary to
determine where in the intersection he had to stop. Finally,
Norville insisted that the government needed to establish
probable cause for the specific offense that the arresting of-
ficer had subjectively relied on—that is, driving a motor vehi-
cle on a revoked license.
    The court denied the motion to suppress. It found, based
on the video, that Norville “rolled completely through and …
never came to a complete stop at any point.” The court further
concluded that because the Fourth Amendment requires an
objective inquiry, it did not matter what offense the arresting
officer cited at the time of arrest. See Ramos v. City of Chicago,
716 F.3d 1013, 1018 (7th Cir. 2013) (collecting cases) (“[W]e
have repeatedly held that the offense for which probable
cause exists need not be the subjective offense for which the
officer was conducting the arrest.”). Norville proceeded to
trial, and a jury found him guilty. The court sentenced him to
20 years’ confinement and 5 years’ supervised release.
    On appeal, Norville does not challenge his sentence or any
ruling other than the denial of his motion to suppress. And he
concedes that if he ran the stop sign, then police had probable
cause to arrest and search him. But he argues that because the
intersection lacked stop lines, he was required to stop only “at
the point nearest the intersection roadway where the driver
has a view of approaching traffic.” 625 ILCS 5/11-1204(b). An
evidentiary hearing was thus required, Norville argues, to de-
termine where in the intersection he was required to stop and
whether he “truly” ran the stop sign.
4                                                    No. 21-2493

    Norville’s argument overlooks the district court’s finding
that—according to the video—Norville “never came to a
stop.” If Norville did not stop at all, we see no reason why an
evidentiary hearing would be necessary to determine where
at the intersection he was supposed to stop based on his view
of approaching traffic. District courts have discretion to forgo
an evidentiary hearing on a motion to suppress if there are no
disputed issues of material fact that will affect the outcome of
the motion. United States v. Edgeworth, 889 F.3d 350, 353 (7th
Cir. 2018) (citing United States v. Curlin, 638 F.3d 562, 564 (7th
Cir. 2011)). And a video record of the events at issue can evap-
orate any factual dispute that would otherwise exist, as courts
view the “facts in the light depicted by the videotape.” Scott
v. Harris, 550 U.S. 372, 381 (2007) (discussing use of video ev-
idence at summary judgment).
    Having reviewed the video ourselves, we agree with the
district court that Norville did not stop at the intersection. He
significantly slowed down and came close to stopping. But he
did not fully stop. Norville maintains that the video is ambig-
uous, but at the very least it establishes that the arresting of-
ficer had probable cause to believe that Norville rolled past
the stop sign, which is what the government needed to estab-
lish. See United States v. Johnson, 874 F.3d 571, 573 (7th Cir.
2017) (en banc). Because Norville concedes that a rolling stop
would independently support his arrest, our analysis ends
here. The district court did not abuse its discretion by denying
an evidentiary hearing.
                                                     AFFIRMED